 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

 

meme mmm mem mmm meme eee xX
IN RE:

ORDER
TERRORIST ATTACKS ON .
SEPTEMBER 11, 2001 ; 03 MDL 1570 (GBD) (SN)
see eee ee we et ewe we ew ee ew ew ee ew eee rr xX

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)
Betru et al. v. Islamic Republic of Iran, 18 Civ. 8297 (GBD) (SN)

GEORGE B. DANIELS, United States District Judge:

On January 14, 2020, the Ashton and Betru Plaintiffs moved this Court to award final
judgments, made up of the sums of pain and suffering awards and economic loss awards, against the
Islamic Republic of Iran. (The Ashion XVI and Betru VI Wrongful Death Plaintiffs’ Motion for Final
Judgments Against the Islamic Republic of Iran, ECF No. 5535.)' Along with their motion, plaintiffs
submitted various exhibits, including Exhibit Al (a 12-page chart listing a total of 386 decedents),
Exhibit A2 (a three-page chart listing a total of 77 decedents), Exhibit Bl (a one-page chart listing a
total of eight decedents), and Exhibit B2 (a one-page chart listing a single decedent). Plaintiffs are
now moving for default judgment against Iran for each of the total 472 listed decedents. Several of
the decedents included in this chart are not identified by name on either the 9/11 multidistrict litigation
docket or on a member case docket.

Previously on September 23, 2019, Magistrate Judge Netburn held a telephone conference
with plaintiffs, Defendant Dubai Islamic Bank, and Defendant Kingdom of Saudi Arabia, during

which she explained to the parties that it is not a “legally proper position” for claimants to obtain

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See In re Terrorist
Attacks on September 11, 2001, 03 md 1570 (GBD) (SN).

 

CONE ADEY Erp |
wwe 3 a be A Be
i

 

 
 

judgments when they are not plaintiffs to the case. (See Tr. of Sept. 23, 2019 Telephone Conference
at 3:16—22.)

Additionally, today Magistrate Judge Netburn issued an Order addressing the requirement of
filing a certificate of default against Iran prior to receiving a default judgment in this case. In that
Order, noting that the Betru Plaintiffs have not yet filed a certificate of default, Magistrate Judge
Netburn stated that “the Court will not enter any further judgments on behalf of the Berru Plaintiffs,
or on behalf of any other plaintiffs that have not completed the service requirements, until a certificate
of default has been filed.” (Order, ECF No. 5856, at 3.)

In light of the September 23, 2019 discussion, the February 5, 2020 Order, and the fact that
this Court cannot identify which of the 472 decedents are represented by a plaintiff in this case, the
plaintiffs are hereby directed to file amended exhibits indicating the name of the individual plaintiff—
who must be identified by name on the Ashton case docket (i.e., 02 Civ. 6977 (GBD) (SN))}—
representing each listed decedent. Plaintiffs are directed to include only the names of the Ashton
Plaintiffs and to remove from the chart the name of any decedent represented by a Betru Plaintiff.

In order for the plaintiffs to receive an order on their motion prior to the February 19, 2020
VSSTE deadline, plaintiffs should submit their amended exhibit no later than Friday, February 7,

2020.

Dated: February 5, 2020
New York, New York FEB 05 2020
SO ORDERED.

Naa. B Doirwds

ORGE B. DANIELS
ited"States District Judge

 

 

 
